United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-3549
                                 ___________

Rickey C. Brooks,                       *
                                        *
             Appellant,                 *
                                        *
Michael Anderson; Island Michael,       *
                                        *
             Plaintiffs,                *
                                        *
       v.                               *
                                        *
C. Terry, Warden, Wrightsville Unit,    *
Arkansas Department of Correction;      *
S. Jordan, Assistant Warden,            * Appeal from the United States
Wrightsville Unit, Arkansas             * District Court for the
Department of Correction; L.            * Eastern District of Arkansas.
Jordan, Chief of Security, Wrightsville *
Unit, Arkansas Department of            *      [UNPUBLISHED]
Correction; C. Vowell, ARO,             *
Wrightsville Unit, Arkansas             *
Department of Correction; Ray           *
Hobbs, Deputy Director, Arkansas        *
Department of Correction; Larry         *
Norris, Director, Arkansas Department *
of Correction,                          *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: February 7, 2000
                            Filed: February 16, 2000
                                ___________
Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Rickey C. Brooks and two other inmates filed a 42 U.S.C. § 1983 (Supp. III
1997) action against various Wrightsville Unit (WU) and Arkansas Department of
Correction officials, claiming an access-to-the-courts violation. Following an
evidentiary hearing, the District Court1 dismissed the case. Only Brooks appeals,
arguing that the evidentiary-hearing evidence was sufficient to support his claim and
his related motion for injunctive relief, that he should have been allowed an additional
hearing, and that requiring exhaustion of administrative remedies burdens an inmate’s
right of access to courts. We affirm.

       Initially, we hold that the District Court properly denied Brooks’s motion for
injunctive relief, because he had been transferred from WU by the time his claim was
heard. See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985). As to the damages
claims, the District Court concluded that Brooks failed to show any of his relevant
grievances had been administratively exhausted. It is not necessary to address
Brooks’s argument regarding administrative exhaustion, however, because the District
Court went on to conduct a merits review and we agree with it that Brooks’s § 1983
claim is meritless as he failed to show he suffered actual harm from the alleged
deficiencies at WU. See Lewis v. Casey, 518 U.S. 343, 351 (1996) (inmate cannot
establish actual injury merely by showing prison’s law library or legal-assistance
program is theoretically subpar; inmate must demonstrate alleged shortcomings
hindered his efforts to pursue legal claim); Klinger v. Department of Corrections, 107
F.3d 609, 617 (8th Cir. 1997) (even though plaintiffs showed complete and systematic


      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable John
F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-
denial of access to law library and legal assistance, claim failed as matter of law
because none suffered actual injury or prejudice).

       As to Brooks’s contention that notice of the WU law library changes and
temporary closure was required under Arkansas administrative law, even assuming this
could be the basis for a constitutional claim, we find that the provision he cites applies
only to administrative agencies and regulations, not to policies and rules adopted by
individual institutions within an agency. We also find that another hearing was
unnecessary, as the testimony Brooks sought to introduce would have been duplicative.
Thus, we conclude that the District Court did not err in dismissing Brooks’s suit and
in denying his pending motions as moot.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-